ACCEPTED
                                                                                           06-14-00131-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     2/20/2015 12:10:45 PM
                                                                                           DEBBIE AUTREY
                                                                                                    CLERK

                               NO. 06-14-00131-CR

                                                                      FILED IN
CORNELL MCHENRY,                        §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                TEXARKANA, TEXAS
    Appellant                           §
                                                              2/20/2015 12:10:45 PM
                                        §             202ND JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                     §                              Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



       MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 202ND Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Cornell McHenry, Cause No. 12F0117-202.

3. Appellant was found guilty to the offense of Possession of a Controlled Substance

and sentenced to twenty-five (25) years in the Institutional Division of the Texas

Department of Criminal Justice and a $5,000 fine.
5. Appellant’s Brief was filed on January 21, 2015 making the State’s Brief

originally due on or about February 20, 2015.

6. The State not previously requested an extension of time for filing a brief.

7. The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Pre-trial conferences and trial preparation on State of Texas v. Antonio

      Cochran, 14F0151-202-Sexual Assault, with jury selection and trial beginning

      January 20, 2015. Trial lasted from January 20-21, 2015.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on February 2, 2015.

    Preparation and attendance at the Grand Jury Proceedings on February 5,

      2014.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on February 13, 2015.

    Pre-trial conferences and trial preparation on State of Texas v. Pryce Brooks,

      13F0871-202, Sexual Assault of a Child, with jury selection scheduled for

      February 17, 2015. Defense motion for continuance filed and granted on

      February 13, 2015.
    Preparation of brief on Lyndon Anderson, 06-14-00168-CR, which due on

       February 19, 2015 and was filed on February 18, 2015.




                                         II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.



                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                                    Respectfully submitted,




                                                    __/s/ Lauren N. Sutton______
                                                    LAUREN N. SUTTON
                                                    Texas Bar No. 24079421
                                                    601 Main Street
                                                    Texarkana, TX 75501
                                                    ASSISTANT DISTRICT
                                                    ATTORNEY
                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Bart Craytor, counsel

for Appellant, on this the 20th day of February, 2015.

                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON